[Cite as State v. Copeland, 2012-Ohio-4665.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                    :     APPEAL NO. C-120054
                                                        TRIAL NO. B-0304897
        Plaintiff-Appellee,                       :

  vs.                                             :        O P I N I O N.

DEMETRIUS COPELAND,                               :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Sentences Vacated in Part, and
                           Cause Remanded

Date of Judgment Entry on Appeal: October 10, 2012


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Brian Goldberg, for Defendant-Appellant.




Please note: This case has been removed from the accelerated calendar.
                  OHIO FIRST DISTRICT COURT OF APPEALS



J. H OWARD S UNDERMANN , Judge.

       {¶1}    In this, his third appeal, defendant-appellant Demetrius Copeland

challenges the sentences imposed by the trial court following this court’s remand

in State v. Copeland, 1st Dist. No. C-110120, 2011-Ohio-6034 (“Copeland II”), for

notification of Copeland’s postrelease-control obligations. We remand this case

to the trial court for entry of a nunc pro tunc order correcting his sentences to

reflect the modifications to Copeland’s sentences for carrying a concealed weapon

and having a weapon under a disability made in Copeland’s first direct appeal,

State v. Copeland, 1st Dist. No. C-030907 (October 24, 2004) (“Copeland I”). In

all other respects, we affirm the trial court’s decision.

                                    I. The First Appeal

       {¶2}    In 2003, Copeland was found guilty, following a jury trial, of six

counts of aggravated robbery, six counts of robbery, one count of carrying a

concealed weapon, and one count of having a weapon under a disability. At

sentencing, the trial court merged the aggravated-robbery and robbery offenses.

It sentenced Copeland to five years in prison for each aggravated robbery, to 18

months in prison for carrying a concealed weapon, and to 12 months in prison for

having a weapon under a disability. The trial court ordered that the sentences for

each aggravated robbery be served consecutively, but concurrently with the

sentences imposed for carrying a concealed weapon and having a weapon under a

disability, for an aggregate term of 30 years in prison.

       {¶3}    In his direct appeal, Copeland raised three assignments of error,

challenging the effectiveness of his trial counsel, the weight and sufficiency of the

evidence adduced in support of his convictions, and his sentence. In Copeland I,

we affirmed the trial court’s findings of guilt, but we modified Copeland’s

sentence based upon the trial court’s failure to make the necessary findings for



                                         2
                  OHIO FIRST DISTRICT COURT OF APPEALS



imposing the maximum prison terms for carrying a concealed weapon and having

a weapon under a disability. We reduced Copeland’s sentence for carrying a

concealed weapon to 17 months and his sentence for having a weapon under a

disability to 11 months. Copeland appealed to the Ohio Supreme Court, which

declined further review. See State v. Copeland, 105 Ohio St.3d 1463, 2005-Ohio-

1024, 824 N.E.2d 91; State v. Copeland, 106 Ohio St.3d 1487, 2005-Ohio-3978,

832 N.E.2d 739.

                                 II. The Second Appeal

       {¶4}   In February 2010, Copeland filed a motion seeking a new

sentencing hearing. He argued that his sentences were void because the trial

court had failed to adequately notify him of his postrelease-control obligations.

The trial court overruled the motion. Copeland appealed. Upon our

determination that Copeland’s “sentences [we]re void to the extent that he was

not adequately notified regarding post release control,” we remanded his case to

the trial court for “correction of the offending portions of his sentence.” See State

v. Copeland, 1st Dist. No. C-110120, 2011-Ohio-6034, ¶ 7 (“Copeland II”).

                                     III. This Appeal

       {¶5}   Following our decision in Copeland II, Copeland was returned to

the trial court. After orally notifying Copeland of his postrelease-control

obligations, the trial court entered a judgment of conviction on January 10, 2012,

sentencing Copeland to the same prison terms that it had, in 2003, originally

imposed.

       {¶6}   Copeland now appeals, raising two assignments of error. In his

first assignment of error, Copeland argues that the aggravated-robbery offenses

are allied offenses of similar import that the trial court should have merged into

one conviction and one sentence. In his second assignment of error, Copeland



                                        3
                     OHIO FIRST DISTRICT COURT OF APPEALS



   argues that the trial court erred by imposing consecutive sentences without

   making the required findings.

           {¶7}   But under the Ohio Supreme Court’s decision in State v. Fischer,

   128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, the scope of Copeland’s

   appeal following a remand for the proper imposition of postrelease control is

   limited to postrelease-control issues. See State v. Brown, 1st Dist. Nos. C-100309

   and C-100310, 2011-Ohio-1029, ¶ 9-10; see also State v. Hall, 1st Dist. No. C-

   100097, 2011-Ohio-2527, ¶ 9-11; State v. Jones, 1st Dist. Nos. C-100786 and C-

   100787, 2011-Ohio-6554, ¶ 14. Res judicata bars any challenge to any other

   aspect of his convictions. See Brown at ¶ 12; Hall at ¶ 12; Jones at ¶ 14. Because

   Copeland’s allied-offenses and consecutive-sentence challenges could have been

   raised in Copeland I, we overrule his assignments of error.

           {¶8}   But we sua sponte vacate the sentences imposed for carrying a

   concealed weapon and having a weapon under a disability. We remand this case to

   the trial court to correct its judgment of conviction nunc pro tunc to January 10,

   2012, to reflect this court’s modification of Copeland’s sentence to 17 months’

   incarceration for carrying a concealed weapon and to 11 months’ incarceration for

   having a weapon under a disability, as articulated in this court’s October 24, 2004,

   judgment entry. We affirm the trial court’s judgment in all other respects.


                                                                 Judgment accordingly.

HILDEBRANDT, P.J., and DINKELACKER, J. concur.


Please note:
       The court has recorded its own entry this date.




                                           4